Appellant has called our attention to the fact that it did not assign as error the introduction of the hospital chart or "clinical record." What defendant objected to was the "case history" as related by Doctors Flanagan and Ikeda. Paragraph four is therefore stricken from the opinion and from the syllabus. We have carefully reëxamined the medical testimony in the light of the petition for reargument. The part of the "case history" which defendant deems objectionable varies so slightly from the undisputed facts and defendant's clinical record that we would not reverse on the ground of hearsay. The error, if any, was without prejudice, and *Page 117 
we adhere to the views expressed in the original opinion in that regard. This in no way impinges upon or modifies the rule of Williams v. G. N. Ry. Co. 68 Minn. 55, 70 N.W. 860.
Petition denied.